         Case 21-32351 Document 9-2 Filed in TXSB on 07/12/21 Page 1 of 11




                                    EXHIBIT B

                            CLAIMS AGENT AGREEMENT




4840-3137-7393.1
Case 21-32351 Document 9-2 Filed in TXSB on 07/12/21 Page 2 of 11




                        Limetree Bay Services LLC
Case 21-32351 Document 9-2 Filed in TXSB on 07/12/21 Page 3 of 11
Case 21-32351 Document 9-2 Filed in TXSB on 07/12/21 Page 4 of 11




           0102705027
Case 21-32351 Document 9-2 Filed in TXSB on 07/12/21 Page 5 of 11
Case 21-32351 Document 9-2 Filed in TXSB on 07/12/21 Page 6 of 11
Case 21-32351 Document 9-2 Filed in TXSB on 07/12/21 Page 7 of 11
Case 21-32351 Document 9-2 Filed in TXSB on 07/12/21 Page 8 of 11
       Case 21-32351 Document 9-2 Filed in TXSB on 07/12/21 Page 9 of 11




ATTN: Stephan Tompsett
Limetree Bay Refining, LLC
1 Estate Hope
Christiansted, St. Croix
U.S. Virgin Islands 00820-5652
Case 21-32351 Document 9-2 Filed in TXSB on 07/12/21 Page 10 of 11
Case 21-32351 Document 9-2 Filed in TXSB on 07/12/21 Page 11 of 11




                                      Included
                                      At Clerical hourly rate
                                      $0.08/image
                                      Upon request at standard hourly rates
                                      Upon request at standard hourly rates
                                      Included
                                      Upon request at hourly blended rates




                                     $0.08/image
                                     $65 per hour
                                     $0.30 per minute
                                     $0.08/record/month
                                     Included
                                     Complimentary for case management
                                     Included




                                      $35-$45 per hour
                                      $45-$85 per hour
                                      $85-$125 per hour
                                      $95-$125 per hour
                                      $150 per hour
                                      CEO management oversight included
